     Case 4:20-cv-04359 Document 1 Filed on 12/28/20 in TXSD Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION
CYNTHIA RIDDLE,                                     §
                                                    §
     Plaintiff,                                     §   Civil Action No.
                                                    §
v.                                                  §
                                                    §
SALLIE MAE STUDENT LOAN                             §
CORPORATION; ASCENSION                              §
C/O NAVIENT; EQUIFAX INFORMATION                    §
SERVICES, INC.; PIONEER CREDIT                      §
SERVICES, LLC; TRANS UNION, LLC; and                §
EXPERIAN SERVICES CORPORATION,                      §
                                                    §
     Defendants.                                    §

                               PLAINTIFF’S COMPLAINT

       NOW COMES, CYNTHIA RIDDLE, Plaintiff, and hereby files this her Complaint

against Sallie Mae Student Loan Corporation; Ascension c/o Navient; Equifax Information

Services, LLC; Pioneer Credit Services, LLC; Trans Union, LLC; and Experian Services

Corporation, as Defendants, and in support thereof would respectfully show unto the Court as

follows:

                                               I.

                                      JURISDICTION

       1.     This is an action brought by a consumer that is based on questions of violations of

the Fair Credit Reporting Act (15 U.S.C. § 1681 et seq. [hereinafter “FCRA”]) and the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692k(d) and 28 U.S.C. §§ 1331, 1337.




PLAINTIFF’S COMPLAINT - Cynthia Riddle                                                   Page 1
        Case 4:20-cv-04359 Document 1 Filed on 12/28/20 in TXSD Page 2 of 16




                                                 II.

                                              VENUE

         2.     Each defendant conducts business within the geographic region subject to the

jurisdiction of this Court.

         3.     Venue is proper in the Southern District of Texas, because Plaintiff is a resident of

this Federal District.

                                                 III.

                                             PARTIES

         4.     Plaintiff is a natural person residing in the City of Houston, Harris County, Texas,

at 18075 Garden Manor Drive, Houston, TX 77084.

         5.     The Defendants to this lawsuit are:

                a.       Sallie Mae Student Loan Servicing Corporation (“Sallie Mae”) is a national

student loan servicing company, whose principal offices are located in the State of Pennsylvania,

and who regularly conducts and transacts business in the State of Texas with sufficient minimum

contacts. Defendant Sallie Mae does not maintain a registered agent in the State of Texas.

Therefore, Defendant Sallie Mae may be served with summons by serving any officer, director, or

authorized agent at its last know home office address of PO Box 9500, Wilkes Barre, PA 18773-

9500.

                b.       Ascension c/o Navient (“Navient”), is a national student loan servicing

company whose principal offices are located in the State of Pennsylvania, and who regularly

conducts and transacts business in the State of Texas with sufficient minimum contacts. Defendant

Navient does not maintain a registered agent in the State of Texas. Therefore, Defendant Navient




PLAINTIFF’S COMPLAINT - Cynthia Riddle                                                       Page 2
     Case 4:20-cv-04359 Document 1 Filed on 12/28/20 in TXSD Page 3 of 16




may be served with summons by serving any officer, director, or authorized agent at its last known

home office address at P.O. Box 9460, PC MC E2142, Wilkes Barre, PA 18773-9460.

               c.     Pioneer Credit Services, LLC (“Pioneer”), is a New York limited liability

company doing business in the State of Texas as a third-party debt collector and whose principal

offices are located in the State of New York, and regularly conducts and transacts business in the

State of Texas with sufficient minimum contacts. Defendant Pioneer may be served with process

by serving its registered agent, CSC-Lawyers Incorporating Service Company, 211 East 7th Street,

Suite 620, Austin, TX 78701.

               d.     Equifax Information Services, LLC (“Equifax”), is a Georgia limited

liability company doing business in the State of Texas as a national credit reporting bureau, and

regularly conducts and transacts business in the State of Texas with sufficient minimum contacts.

According to the Texas Secretary of State, Defendant Equifax maintains a registered agent for

service of process in the State of Texas and may be served with process by serving its registered

agent, Prentice-Hall Corporation System, 211 E. 7th Street, Suite 620 Austin, Texas 78701.

               e.     Trans Union, LLC (“Trans Union”), is a Delaware limited liability company

doing business in the State of Texas as a national credit reporting bureau, and regularly conducts

and transacts business in the State of Texas with sufficient minimum contacts. According to the

Texas Secretary of State, Defendant Trans Union maintains a registered agent for service of

process in the State of Texas. Defendant Trans Union may be served with process by serving the

same upon at its registered agent, The Prentice-Hall Corporation System, 211 E. 7th Street, Suite

620 Austin, Texas 78701.

               f.     Experian Services Corporation (“Experian”), is a foreign corporation doing

business in the State of Texas as a national credit reporting bureau, and regularly conducts and

PLAINTIFF’S COMPLAINT - Cynthia Riddle                                                    Page 3
        Case 4:20-cv-04359 Document 1 Filed on 12/28/20 in TXSD Page 4 of 16




transacts business in the State of Texas with sufficient minimum contacts. According to the Texas

Secretary of State, Defendant Experian maintains a registered agent for service of process in the

State of Texas. Defendant Experian may be served with process by serving the same upon at its

registered agent, CT Corporation Systems, Inc., 1999 Bryan Street, Suite 900, Dallas, Texas

75201.

                                                IV.

                                  FACTUAL ALLEGATIONS

         6.    Navient is falsely reporting a student loan debt on Plaintiff’s Equifax, Experian and

Trans Union credit reporting files with incorrect late payments and remarks.

         7.    On or about 2004, Plaintiff applied for a Sallie Mae Parent loan in the amount of

$32,470.94, for the benefit of her son, Tyler Riddle, to attend The Art Institute and then enroll at

TCA, a Le Cordon Blue Accredited University in Austin, Texas, and later to attend Texas Culinary,

at which time Plaintiff was led to believe that such a degree, credits, and school affiliation would

be fully transferrable for further or continuing education.

         8.    Plaintiff began repaying the Sallie Mae student loan debt in 2008 (year three of a

ten-year deferment option).

         9.    Plaintiff made regular payments by automatic draft through Prosperity Bank.

         10.   The last payment made to Sallie Mae was made in September 2015.

         11.   As of September 12, 2015, Plaintiff had paid off the entire student loan debt.

         12.   Since September 12, 2015, Plaintiff never received any verbal or written

correspondence from any entity regarding the student loan debt as she believed it had been paid in

full.




PLAINTIFF’S COMPLAINT - Cynthia Riddle                                                      Page 4
      Case 4:20-cv-04359 Document 1 Filed on 12/28/20 in TXSD Page 5 of 16




        13.     On August 19, 2016, Plaintiff received a letter from Defendant Navient which

stated that there was a new account balance for the student loan of $73,928.81 with a new 4.25%

fixed interest rate.

        14.     On November 14, 2016, Plaintiff received a collection letter from Defendant

Pioneer stating that the student loan was in default and collections, and that the balance due was

$92,459.52.

        15.     On December 6, 2016, Plaintiff sent a demand letter to Defendant Pioneer to

suspend any and all correspondence with Plaintiff to expunge the debt with a paid in full standing,

remove all delinquent inquiries from all three credit bureaus, and issue a notarized letter stating

that the student loan account was paid in full and closed.

        16.     Plaintiff patiently waited more than 60 days for the trade lines to be updated

showing that she had no balance remaining on the student loan debt. After she had waited long

enough and had provided sufficient time for the Defendants to take corrective action of the

disputed the trade lines with Defendants Equifax, Trans Union, and Experian. A true and correct

copy of Plaintiff’s demand letter to Defendant Pioneer is attached hereto marked Exhibit “A” and

incorporated herein by reference.

        17.     On May 26, 2020, Plaintiff sent another demand letter to Defendant Navient in

which she once again demanded that her credit file be updated and corrected, and that the enormous

student loan debt be deleted. A true and correct copy of Plaintiff’s May 26, 2020 letter to Defendant

Navient is attached hereto marked Exhibit “B” and incorporated herein by reference.

        18.     As a direct and proximate result of the Defendants’ negligent and/or willful failure

to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., Plaintiff has suffered credit

and emotional damages. Due to the Defendants’ failure to correct the errors in her credit file,

PLAINTIFF’S COMPLAINT - Cynthia Riddle                                                       Page 5
      Case 4:20-cv-04359 Document 1 Filed on 12/28/20 in TXSD Page 6 of 16




Plaintiff has suffered credit denials and has been forced to refrain from applying for new credit or

more favorable terms on existing credit lines.

        19.     As of the date hereof, the falsely reported student loan debt is still being reported

on all three of her credit reporting files.

                                                 V.

           COUNT ONE – NEGLIGENT VIOLATIONS OF THE FAIR CREDIT
                  REPORTING ACT BY DEFENDANT NAVIENT

        20.     Plaintiff realleges paragraphs 1-19 above as if fully recited verbatim.

        21.     Defendant Navient negligently failed to review all relevant information available

to it and provided by Defendants Equifax, Experian, and Trans Union in conducting its

reinvestigation as required by 15 U.S.C. §1681s-2(b). Specifically, Defendant Navient failed to

direct Defendants Equifax, Experian, and Trans Union to remove the late payment remarks from

the errant trade line.

        22.     The errant trade line is inaccurate and creating a misleading impression on

Plaintiff’s credit report.

        23.     As a direct and proximate cause of Defendant Navient’s negligent failure to

perform its duties under the FCRA, Plaintiff has suffered actual damages, mental anguish,

humiliation, and embarrassment.

        24.     Defendant Navient is liable to Plaintiff by reason of its violations of the FCRA in

an amount to be determined by the trier fact together with reasonable attorneys’ fees pursuant to

15 U.S.C. § 1681o.

        25.     Plaintiff has a private right of action to assert claims against Defendant Navient

arising under 15 U.S.C. §1681s-2(b).



PLAINTIFF’S COMPLAINT - Cynthia Riddle                                                       Page 6
        Case 4:20-cv-04359 Document 1 Filed on 12/28/20 in TXSD Page 7 of 16




         26.     WHEREFORE, Plaintiff prays that this court grant her a judgment against

Defendant Navient for the greater of statutory or actual damages, plus punitive damages, along

with all costs, interest and attorney’s fees incurred within the minimum jurisdictional limits of the

Court.

                                                  VI.

               COUNT TWO – WILLFUL VIOLATIONS OF THE FAIR CREDIT
                     REPORTING ACT BY DEFENDANT NAVIENT

         27.     Plaintiff realleges paragraphs 1-26 above as if fully recited verbatim.

         28.     After informing Defendants Navient, Experian, Equifax, and Trans Union that the

Plaintiff disputed the accuracy of the information being reported by Equifax, Experian and Trans

Union, Defendant Navient willfully failed to conduct a proper reinvestigation of Plaintiff’s dispute.

         29.     Defendant Navient willfully failed to review all relevant information available to it

and provided by Defendants Equifax, Experian and Trans Union as required by 15 U.S.C. §1681s-

2(b).

         30.     As a direct and proximate cause of Defendant Navient’s willful failure to perform

its duties under the FCRA, Plaintiff has suffered actual damages, mental anguish, humiliation, and

embarrassment.

         31.     Defendant Navient is liable to Plaintiff for either statutory damages or actual

damages she has sustained by reason of its willful violations of the FCRA in an amount to be

determined by the trier fact, together with an award of punitive damages in the amount to be

determined by the trier of fact, as well as for reasonable attorneys’ fees and he may recover

therefore pursuant to 15 U.S.C. §1681n.




PLAINTIFF’S COMPLAINT - Cynthia Riddle                                                        Page 7
      Case 4:20-cv-04359 Document 1 Filed on 12/28/20 in TXSD Page 8 of 16




         32.   WHEREFORE, Plaintiff prays that this court grant her a judgment against

Defendant Navient for the greater of statutory or actual damages, plus punitive damages, along

with all costs, interest and attorneys’ fees incurred within the minimum jurisdictional limits of the

Court.

                                                VII.

         COUNT THREE – COMMON LAW FRAUD BY DEFENDANT PIONEER

         33.   Plaintiff realleges paragraphs 1-32 above as if fully recited verbatim.

         34.   The acts conduct and/or omissions of Defendant Pioneer as described herein, supra,

also constitute common law fraud and are the proximate cause of the actual damages sustained and

incurred by Plaintiff within the minimum jurisdictional limits of this Court.

         35.   Defendant Pioneer mislead Plaintiff and provided false statements of material fact

to Plaintiff that it would request deletion of the trade lines with Defendants Equifax, Experian,

and Trans Union, which statements Plaintiff relied upon to her detriment, but instead, Defendant

Pioneer failed or refused to follow through and as a result Plaintiff has sustained damages in excess

of the minimum jurisdictional limits of the Court.

         36.   As each of the acts, conduct and/or omissions of Defendant Pioneer as described

herein that constitute common law fraud were committed intentionally, knowingly and/or with

malice, or a conscious indifference as to the rights of Plaintiff, Plaintiff is entitled to and hereby

seeks an award of exemplary damages in excess of the minimum jurisdictional limits of this Court.

         37.   WHEREFORE, Plaintiff prays that this court grant her a judgment against

Defendant Pioneer for all actual damages, plus punitive damages along with costs, interest and

reasonable attorney’s fees incurred within the minimum jurisdictional limits of the Court.




PLAINTIFF’S COMPLAINT - Cynthia Riddle                                                        Page 8
      Case 4:20-cv-04359 Document 1 Filed on 12/28/20 in TXSD Page 9 of 16




                                                VIII.

           COUNT FOUR – NEGLIGENT VIOLATIONS OF THE FAIR CREDIT
                   REPORTING ACT BY DEFENDANT EQUIFAX

       38.     Plaintiff realleges paragraphs 1-37 above as if fully recited verbatim.

       39.     Defendant Equifax prepared, compiled, issued, assembled, transferred, published,

and otherwise reproduced consumer reports regarding Plaintiff as that term is defined in 15 U.S.C.

§ 1681a.

       40.     Such reports contained information about Plaintiff that was false, misleading, and

inaccurate.

       41.     Defendant Equifax negligently failed to maintain and/or follow reasonable

procedures to assure minimum possible accuracy of the information it reported to one or more

third parties pertaining to Plaintiff in violation of 15 U.S.C. § 1681e(b).

       42.     After receiving Plaintiff’s consumer dispute concerning the errant trade line,

Defendant Equifax

negligently failed to conduct a reasonable reinvestigation as required by 15 U.S.C. §1681i.

       43.     As a direct and proximate cause of Defendant Equifax’s negligent failure to

perform its duties under the FCRA, Plaintiff has suffered actual damages, mental anguish,

humiliation, and embarrassment.

       44.     Defendant Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

amount to be determined by the trier fact together with her reasonable attorneys’ fees pursuant to

15 U.S.C. §1681o.




PLAINTIFF’S COMPLAINT - Cynthia Riddle                                                      Page 9
     Case 4:20-cv-04359 Document 1 Filed on 12/28/20 in TXSD Page 10 of 16




       45.      WHEREFORE, Plaintiff prays that this court grant her a judgment against

Defendant Equifax for all actual damages, plus punitive damages along with costs, interest and

reasonable attorney’s fees incurred within the minimum jurisdictional limits of the Court.

                                                 IX.

             COUNT FIVE – WILLFUL VIOLATIONS OF THE FAIR CREDIT
                   REPORTING ACT BY DEFENDANT EQUIFAX

       46.      Plaintiff realleges paragraphs 1-45 above as if fully recited verbatim.

       47.      Defendant Equifax prepared, compiled, issued, assembled, transferred, published,

and otherwise     reproduced consumer reports regarding Plaintiff as that term is defined in 15

U.S.C. § 1681a.

       48.      Defendant Equifax willfully failed to maintain and/or follow reasonable procedures

to assure maximum possible accuracy of the information that it reported to one or more third

parties pertaining to Plaintiff, in violation of 15 U.S.C. §1681e(b).

       49.      After receiving Plaintiff’s consumer dispute concerning the errant trade line,

Defendant Equifax

willfully failed to conduct a reasonable reinvestigation as required by 15 U.S.C. § 1681i.

       50.      As a direct and proximate cause of Defendant Equifax’s willful failure to perform

its duties under the FCRA, Plaintiff has suffered actual damages, mental anguish and suffering,

humiliation, and embarrassment.

       51.      Defendant Equifax is liable to Plaintiff by reason of its negligent violations of the

FCRA in an amount to be determined by the trier of fact together with her reasonable attorneys’

fees pursuant to 15 U.S.C. § 1681n.




PLAINTIFF’S COMPLAINT - Cynthia Riddle                                                       Page 10
     Case 4:20-cv-04359 Document 1 Filed on 12/28/20 in TXSD Page 11 of 16




       52.      WHEREFORE, Plaintiff prays that this court grants her a judgment against

Defendant Equifax for all actual damages, plus punitive damages along with costs, interest and

reasonable attorney’s fees incurred within the minimum jurisdictional limits of the Court.

                                                 X.

              COUNT SIX – NEGLIGENT VIOLATIONS OF THE FAIR CREDIT
                  REPORTING ACT BY DEFENDANT TRANS UNION

       53.      Plaintiff realleges paragraphs 1-52 above as if recited verbatim.

       54.      Defendant Trans Union prepared, compiled, issued, assembled, transferred,

published, and otherwise reproduced consumer reports regarding Plaintiff as that term is defined

in 15 U.S.C. §1681a.

       55.      Such reports contained information about Plaintiff that was false, misleading, and

inaccurate.

       56.      Defendant Trans Union negligently failed to maintain and/or follow reasonable

procedures to assure maximum possible accuracy of the information it reported to one or more

third parties pertaining to Plaintiff, in violation of 15 U.S.C. §1681e(b).

       57.      After receiving Plaintiff’s consumer dispute to the errant trade line, Defendant

Trans Union negligently failed to conduct a reasonable reinvestigation as required by 15 U.S.C.

§1681i.

       58.      As a direct and proximate cause of Trans Unions negligent failure to perform its

duties under the FCRA, Plaintiff has suffered actual damages, mental anguish and suffering,

humiliation, and embarrassment.




PLAINTIFF’S COMPLAINT - Cynthia Riddle                                                   Page 11
     Case 4:20-cv-04359 Document 1 Filed on 12/28/20 in TXSD Page 12 of 16




       59.     Defendant Trans Union is liable to Plaintiff by reason of its violations of the FCRA

in an amount to be determined by the trier fact together with her reasonable attorney’s fees pursuant

to 15 U.S.C. §1681o.

       60.     WHEREFORE, Plaintiff prays that this court grant her a judgment against

Defendant Trans Union for all actual damages, plus punitive damages along with costs, interest

and reasonable attorney’s fees incurred within the minimum jurisdictional limits of the Court.

                                                 XI.

             COUNT SEVEN – WILLFUL VIOLATIONS OF THE FAIR CREDIT
                  REPORTING ACT BY DEFENDANT TRANS UNION

       61.     Plaintiff realleges paragraphs 1-60 above as if fully recited verbatim.

       62.     Defendant Trans Union prepared, compiled, issued, assembled, transferred,

published, and otherwise reproduced consumer reports regarding Plaintiff as that term is defined

in 15 U.S.C. §1681a.

       63.     Such reports contained information about Plaintiff that was false, misleading, and

inaccurate.

       64.     Defendant Trans Union willfully failed to maintain and/or follow reasonable

procedures to assure maximum possible accuracy of the information that it reported to one or more

third parties pertaining to Plaintiff, in violation of 15 U.S.C. §1681e(b).

       65.     After receiving Plaintiff consumer dispute to the errant trade line, Defendant Trans

Union willfully failed to conduct a reasonable reinvestigation as required by 15 U.S.C. §1681i.

       66.     As a direct and proximate cause of Defendant Trans Union’s willful failure to

perform its duties under the FCRA, Plaintiff has suffered actual damages, mental anguish and

suffering, humiliation, and embarrassment.



PLAINTIFF’S COMPLAINT - Cynthia Riddle                                                      Page 12
     Case 4:20-cv-04359 Document 1 Filed on 12/28/20 in TXSD Page 13 of 16




       67.     Defendant Trans Union is liable to Plaintiff by reason of its willful violations of the

FCRA in an amount to be determined by the trier of fact together with his reasonable attorneys’

fees pursuant to 15 U.S.C. §1681n.

       68.     WHEREFORE, Plaintiff prays that this court grant her a judgment against

Defendant Trans Union for all actual damages, plus punitive damages along with costs, interest

and reasonable attorney’s fees incurred within the minimum jurisdictional limits of the Court.

                                                XII.

               COUNT EIGHT - NEGLIGENT VIOLATIONS OF THE FAIR
                CREDIT REPORTING ACT BY DEFENDANT EXPERIAN

       69.     Plaintiff realleges paragraphs 1-68 above as if fully recited verbatim.

       70.     Defendant Pioneer Credit Recovery prepared, compiled, issued, assembled,

transferred, published, and otherwise reproduced consumer reports regarding Plaintiff as that term

is defined in 15 U.S.C. §1681a.

       71.     Such reports contained information about Plaintiff that was false, misleading, and

inaccurate.

       72.     Defendant Experian negligently failed to maintain and/or follow reasonable

procedures to assure maximum possible accuracy of the information it reported to one or more

third parties pertaining to Plaintiff in violation of 15 U.S.C. §1681e(b).

       73.     After receiving Plaintiff consumer dispute to the errant trade line, Defendant

Experian negligently failed to conduct a reasonable reinvestigation as required by 15 U.S.C.

§1681i.

       74.     As a direct and proximate cause of Experian’s negligent failure to perform its duties

under the FCRA.



PLAINTIFF’S COMPLAINT - Cynthia Riddle                                                       Page 13
     Case 4:20-cv-04359 Document 1 Filed on 12/28/20 in TXSD Page 14 of 16




       75.      Plaintiff has suffered actual damages, mental anguish and suffering, humiliation,

and embarrassment.

       76.      Defendant Experian is liable to Plaintiff by reason of its violation of the FCRA in

an amount to be determined by the trier fact together with her reasonable attorney’s fees pursuant

to 15 U.S.C. §1681o.

       77.      WHEREFORE, Plaintiff prays that this court grants her a judgment against

Experian for all actual damages, plus punitive damages along with costs, interest and reasonable

attorney’s fees incurred within the minimum jurisdictional limits of the Court.

                                                XIII.

              COUNT NINE – WILLFUL VIOLATIONS OF THE FAIR CREDIT
                    REPORTING ACT BY DEFENDANT EXPERIAN

       78.      Plaintiff realleges paragraphs 1-77 above as if fully recited verbatim.

       79.      Defendant Experian prepared, compiled, issued, assembled, transferred, published,

and otherwise reproduced consumer reports regarding Plaintiff as that term is defined in 15 U.S.C.

§ 1681a.

       80.      Such reports contained information about Plaintiff that was false, misleading, and

inaccurate.

       81.      Defendant Experian willfully failed to maintain and/or follow reasonable

procedures to assure maximum possible accuracy of the information that it reported to one or more

third parties pertaining to Plaintiff in violation of 15 U.S.C. §1681e(b).

       82.      After receiving Plaintiff’s consumer dispute to the errant trade line, Defendant

Experian willfully failed to conduct a reasonable reinvestigation as required by 15 U.S.C. §1681i.




PLAINTIFF’S COMPLAINT - Cynthia Riddle                                                    Page 14
     Case 4:20-cv-04359 Document 1 Filed on 12/28/20 in TXSD Page 15 of 16




       83.     As a direct and proximate cause of Experian willful failure to perform its duties

under the FCRA, Plaintiff has suffered actual damages, mental anguish and suffering, humiliation,

and embarrassment.

       84.     Defendant Experian is liable to Plaintiff by reason of its violations of the FCRA in

an amount to be determined by the trier of fact together with her reasonable attorney’s fees

pursuant to 15 U.S.C. §1681n.

                                               XIV.

                            DEMAND FOR JUDGMENT RELIEF

       85.     WHEREFORE, Plaintiff prays that this court grants her a judgment against

Experian for all actual damages, plus punitive damages along with costs, interest and reasonable

Attorney’s fees incurred within the minimum jurisdictional limits of the Court.

                                               XV.

                                    PRAYER FOR RELIEF

       86.     Accordingly, Plaintiff requests that the Court grant her the following relief against

the Defendants:

               a.     Actual damages; and/or

               b.     Statutory damages; and/or

               c.     Statutory costs and attorney’s fees; and/or

               d.     exemplary and/or punitive damages for the Defendants’ willful violations

                      of the Fair Credit Reporting Act.

                                                 XVI.

                                          JURY DEMAND

       87.     Plaintiff hereby demands a trial by jury.

PLAINTIFF’S COMPLAINT - Cynthia Riddle                                                     Page 15
   Case 4:20-cv-04359 Document 1 Filed on 12/28/20 in TXSD Page 16 of 16




                            Respectfully submitted,



                            /s/ John G. Helstowski
                            John G. HelstowskI
                            Texas State Bar No. 24078653; S.D. Bar No. 2799780
                            J. GANNON HELSTOWSKI LAW FIRM
                            5209 Heritage Ave., Suite 510
                            Colleyville, TX 76034
                            Telephone: (817) 382-3125
                            Facsimile: (817) 382-1799
                            Email: jgh@jghfirm.com
                            Attorney for Plaintiff Cynthia Riddle




PLAINTIFF’S COMPLAINT - Cynthia Riddle                                     Page 16
